DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 22, 26, 29-36 are all the claims currently pending. 
Response to Amendments/Arguments  
Receipt is acknowledged of applicant's amendment filed March 25, 2021. The previous rejection of claim(s) 21-24 and 26-29 under 35 U.S.C. 102 (a) (1) as being anticipated by Larson (US Pat. 6,672,017) is hereby withdrawn in light of the cancelation of independent claim 21 and the claims depending therefrom. 
The terminal disclaimer filed on March 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,099,599 (“Patent ‘599”) has been reviewed and is NOT accepted, because the terminal disclaimer does not comply with 37 CFR 1.321.  A review of the file record indicates that the terminal disclaimer was not signed by the applicant, patentee or an attorney or agent of record.  Applicant may consider resubmit the terminal disclaimer with proper signed Power of Attorney. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 30-36, 22, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,099,599 (“Patent ‘599”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the two applications cover patentably indistinct subject matter. 
The claims of the present application cover an anchor guard for protecting an anchor clip projecting from a wall, of which the claimed anchor guard comprising a base having a pre-formed arcuate engagement surface, and a leading side configured to face the anchor clip and a trailing side configured to face away from the anchor clip; an adhesive layer configured to attach the pre-formed arcuate engagement surface of the base to the wall; and a deflection member projecting from the base, the deflection member having a front face extending away from the base and having a ramp portion with a sloped deflection surface extending from the trailing side of the base to the front face, wherein the deflection surface is configured to deflect moving items away from the wall and the anchor clip to prevent damage to the anchor clip (see pending claim 30).  The anchor guard further comprises a covering layer over the flange to provide a 
The claims of Patent ‘599 cover the same limitations, e.g. an anchor guard for protecting an anchor clip projecting from a wall, of which the anchor guard comprising: a base having an engagement surface coupleable (i.e., including mechanical attaching and adhesively attaching) to the wall adjacent to the anchor clip, the base having a leading side facing the anchor clip and a curved trailing side facing away from the anchor clip; a contoured deflection member projecting from the base, the deflection member having a front face extending away from the base substantially normal to the wall and having a ramp portion with a sloped deflection surface extending from trailing side of the base to the front face, wherein the deflection surface is configured to deflect moving items away from the wall and the anchor clip to prevent damage to the anchor clip, wherein a peripheral portion of the base defines a flange projecting away from a periphery of the deflection member (claim 1); and a covering layer over the flange to provide a smooth transition between the wall and the contoured deflection member (claim 1). The deflection member is a quarter (i.e., partially) spherical deflection member (claim 2).  The front face is an arcuate face defining a concave area into which a portion of the anchor clip can be positioned (claim 3).
The set of claims in the present application and the set of claims in the Patent ‘599 cover various patentably indistinct combinations of essentially the same limitations and thus are patentably indistinct subject matter.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YAN LAN/Primary Examiner, Art Unit 1782